DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021, 2/8/2022, 8/15/2022 was filed after the mailing date of the claims on 8/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-20, and 24are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2017/0236193, Zundel et al. (hereinafter Zundel)

2. 	Regarding Claim 1, Zundel discloses A computer-implemented method comprising:
 	detecting a person within a threshold distance of a door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door);
 	determining that there is a threshold likelihood that the person may access the door ([0043]-[0044], [0073]-[0076], one sensor unit 110 may monitor audio (e.g., delivery person voice, etc.), another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect a button press (e.g., delivery person entering an access code, etc.), while another sensor unit 110 ( or, in some embodiments, the same sensor unit 110) may detect images (e.g., photo, video motion detection, infrared, etc.), computing device 115, 120 may process the data received from the one or more sensor units 110 to obtain a probability of an object within an area of premises such as an object within a predetermined distance of an entrance to the premises);
 	providing instructions that indicate one or more criteria for access to the door;
 	determining that a threshold quantity of the one or more criteria are satisfied; and
 	in response to determining that the threshold quantity of the one or more criteria are satisfied, providing access to the door ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided by the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person).

3. 	Regarding Claim 2, Zundel discloses The method of claim 1, wherein detecting the person within the threshold distance of the door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door) comprises:
 	detecting, using an image that depicts the person, that the person is likely within the threshold distance of the door ([0043]-[0044], another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect images (e.g., photo, video, motion detection, infrared, etc.). sensor units 110 to obtain a probability of an object within an area of a premises such as an object within a predetermined distance of an entrance to the premises. [0073]-[0076], the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. An automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company. Upon detecting the delivery person at the door, communication module 515 may provide instructions to the delivery person via a communication device).

4. 	Regarding Claim 3, Zundel discloses The method of claim 2, wherein the image does not depict the door ([0043], [0073], the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. Examiner notes that the image is not of the door, but an image of the delivery person).

5. 	Regarding Claim 4, Zundel discloses The method of claim 1, wherein detecting the person within the threshold distance of the door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door) comprises:
 	detecting, using audio data that encodes the person speaking, that the person is likely within the threshold distance of the door ([0043]-[0044], Each sensor unit 110 may be capable of sensing multiple voice, button press, audio and/or image parameters, or alternatively, separate sensor units 110 may monitor separate audio and image parameters. For example, one sensor unit 110 may monitor audio (e.g., delivery person voice, etc.). [0057], The receiver module 410 may be configured to receive voice signals (e.g., voice of a delivery person, etc.) and/or data, button press signals and/or data (e.g., delivery person entering an access code on a keypad), audio signals and/or data (e.g., voice of a delivery person)).

6. 	Regarding Claim 5, Zundel discloses The method of claim 1, wherein detecting the person within the threshold distance of the door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door) comprises:
 	detecting, using motion data that indicates movement of the person, that the person is likely within the threshold distance of the door ([0073], the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector).

7. 	Regarding Claim 6, Zundel discloses The method of claim 1, wherein:
 	providing the instructions that indicate the one or more criteria for access to the door comprises providing the instructions that indicate one or more predetermined actions for the person to perform to gain access to an area behind the door without touching the door ([0029], request an occupant of the premises to select a delivery area (e.g., front of the house, back of the house, garage, etc.). [0032]-[0035], an automated system may grant the delivery person access to a lobby of a business or entry of a home while ensuring other access points to the business or home are locked and secure. [0036], The temporary access code may include a temporary electronic key configured to unlock a door at the premises, a temporary frequency code configured to open the garage door wirelessly. Examiner notes that the garage door can be opened wirelessly without user touching the door.);
 	determining that the threshold quantity of the one or more criteria are satisfied comprises determining that the threshold quantity of the one or more predetermined actions are satisfied; and
 	providing access to the door is responsive to determining that the threshold quantity of the one or more predetermined actions are satisfied ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided by the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person).

8. 	Regarding Claim 7, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door [0032]-[0035], an automated system may grant the delivery person access to a lobby of a business or entry of a home while ensuring other access points to the business or home are locked and secure) comprises:
 	providing the instructions that indicate one or more actions for the person to perform to trigger a virtual doorbell ([0073]-[0076], provides instructions to the delivery person how to ID himself and place parcel.  Upon ID completed, the owner or occupant is notified (par. 72).  All these are summed up a virtual doorbell function).

9. 	Regarding Claim 8, Zundel discloses The method of claim 7, wherein:
 	determining that the threshold quantity of the one or more criteria are satisfied comprises determining that the person satisfied at least a threshold likelihood of performing the one or more actions ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided by the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person); and
 	providing access to the door comprises triggering the virtual doorbell ([0036], upon detecting the arrival and/or verifying the identity of the delivery person, the automation system may send a temporary access code to a device of the delivery person (e.g., smart phone, tablet computing device, BLUETOOTH® device, etc.). Examiner notes that the smart phone can be used to trigger a virtual doorbell), the method comprising:
 	receiving instructions that indicate that the person should be allowed access to the door ([0035], upon verifying information associated with and/or provided by the delivery person (e.g., identity, temporary access code, etc.), the delivery person may be granted access to the delivery area).

10. 	Regarding Claim 9, Zundel discloses The method of claim 8, comprising:
 	in response to receiving the instructions that indicate that the person should be allowed access to the door, performing at least one of unlocking the door or opening the door ([0032]-[0035], an automated system may grant the delivery person access to a lobby of a business or entry of a home while ensuring other access points to the business or home are locked and secure. [0036], The temporary access code may include a temporary electronic key configured to unlock a door at the premises, a temporary frequency code configured to open the garage door wirelessly).

11. 	Regarding Claim 10, Zundel discloses The method of claim 8, wherein triggering the virtual doorbell comprises sending a message to a mobile device to cause the mobile device to trigger a virtual doorbell ([0073]-[0076], provides instructions to the delivery person how to ID himself and place parcel.  Upon ID completed, the owner or occupant is notified (par. 72).  All these are summed up a virtual doorbell function).

12. 	Regarding Claim 11, Zundel discloses The method of claim 8, wherein triggering the virtual doorbell comprises sending a message to a device with a speaker ([0041], speaker) to cause the speaker to trigger a virtual doorbell ([0073]-[0076], provides instructions to the delivery person how to ID himself and place parcel.  Upon ID completed, the owner or occupant is notified (par. 72).  All these are summed up a virtual doorbell function).

13. 	Regarding Claim 12, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door ([0035], upon verifying information associated with and/or provided by the delivery person (e.g., identity, temporary access code, etc.), the delivery person may be granted access to the delivery area) comprises:
 	providing, to a device with a speaker ([0041], speaker), the instructions that indicate the one or more criteria for access to the door to cause the speaker to present the one or more criteria audibly ([0054], an automation system may use a text-to-speech algorithm to convert the text to speech and speak the text at a speaker of the premises. In some cases, the secure delivery options 315 may include an option for the purchaser to record audio instructions using a microphone. For example, the secure delivery options 315 may include a “record audio” button that enables the purchaser to record audio delivery instructions).

14. 	Regarding Claim 13, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door comprises:
 	providing, to a display device ([0041], The output may be a television), the instructions that indicate the one or more criteria for access to the door to cause the display device to present the one or more criteria visually ([0041], local computing devices 115, 120 may be operable to control operation of the output of the local computing devices 115, 120. The output may be a television, a liquid crystal display (LCD) monitor).

15. 	Regarding Claim 14, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door comprises providing, to a device operated by the person, the instructions that indicate the one or more criteria for access to the door to cause the device operated by the person to present the one or more criteria ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided by the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person).

16. 	Regarding Claim 15, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door comprises providing, to a device for the premises, the instructions that indicate the one or more criteria for access to the door to cause the device for the premises to present the one or more criteria ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided by the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person stare into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person).

17. 	Regarding Claim 16, Zundel discloses The method of claim 15, wherein the device for the premises is physically connected to the premises [0037], the communications system 100 may include one or more sensor units 110, local computing device 115, 120, network 125, server 155, control panel 135, and remote computing device 140. One or more sensor units 110 may communicate via wired with one or more of the local computing device 115, 120 or network 125. The network 125 may communicate via wired 145 with the control panel 135 and the remote computing device 140 via server 155. In alternate embodiments, the network 125 may be integrated with any one of the local computing device 115, 120, server 155, and/or remote computing device 140). 

18. 	Regarding Claim 17, Zundel discloses The method of claim 1, wherein providing the instructions that indicate the one or more criteria for access to the door is responsive to determining that there is the threshold likelihood that the person may access the door ([0032]-[0035], an automated system may grant the delivery person access to a lobby of a business or entry of a home while ensuring other access points to the business or home are locked and secure. [0036], The temporary access code may include a temporary electronic key configured to unlock a door at the premises, a temporary frequency code configured to open the garage door wirelessly).

19. 	Regarding Claim 18, Zundel discloses The method of claim 1, comprising:
 	determining the threshold quantity using contextual data for when the person was detected within the threshold distance of the door ([0035], the automation system may verify an identity and/or information associated with the delivery person. the automation system may verify an identity code to authenticate the delivery person as an actual delivery person of the delivery service. [0073], the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector).

20. 	Regarding Claim 19, Zundel discloses The method of claim 1, comprising:
 	determining the one or more criteria using contextual data for when the person was detected within the threshold distance of the door ([0035], the automation system may verify an identity and/or information associated with the delivery person. the automation system may verify an identity code to authenticate the delivery person as an actual delivery person of the delivery service. [0073], the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector) .

21. 	Regarding Claim 20, Zundel discloses The method of claim 1, wherein providing access to the door comprises performing at least one of unlocking the door or opening the door ([0036], The temporary access code may include a temporary electronic key configured to unlock a door at the premises, a temporary frequency code configured to open the garage door wirelessly).

22. 	Regarding Claim 24, Zundel discloses A non-transitory computer storage medium encoded with instructions that ([0085], a non-transitory computer readable medium, a hard disk drive or other storage medium), when executed by one or more computers, cause the one or more computers to perform operations comprising:
 	detecting a person within a threshold distance of a door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door);
 	determining that there is a threshold likelihood that the person may access the door ([0043]-[0044], [0073]-[0076], one sensor unit 110 may monitor audio (e.g., delivery person voice, etc.), another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect a button press (e.g., delivery person entering an access code, etc.), while another sensor unit 110 ( or, in some embodiments, the same sensor unit 110) may detect images (e.g., photo, video motion detection, infrared, etc.), computing device 115, 120 may process the data received from the one or more sensor units 110 to obtain a probability of an object within an area of premises such as an object within a predetermined distance of an entrance to the premises);
 	providing instructions that indicate one or more criteria for access to the door;
 	determining that a threshold quantity of the one or more criteria are satisfied; and
 	in response to determining that the threshold quantity of the one or more criteria are satisfied, providing access to the door ([0054], [0073]-[0076], the secure deliver options 315 may include an option to select a delivery area at the premises where the package is to be delivered. For example, a purchaser may choose a garage as the designated location at the premises. Accordingly, the provided access code may enable the delivery person to access the garage of the premises; the secure delivery options 315 may include an option to provide deliver instructions; the delivery person may ring a doorbell and/or knock on the door of the premises and/or trigger a motion detector. Upon detecting the delivery person at the door, a camera may capture an image of delivery person. The security module 510 may compare the image to an image of the delivery person provided y the delivery company (e.g., a photo ID of the delivery person). In some cases, an automated system (e.g., a prerecorded message, a voice simulated message, etc.) may request that the delivery person sate into the camera in order to capture an image with a similar viewpoint as that of an image of the delivery person provided by the delivery company; a delivery person may be instructed to place an identification card in relation to the camera. The identification card may include a photo ID of the delivery person, a deliver person name, a company name, a company logo, a unique code (e.g., barcode, QR code, etc.), short-range communication capabilities 9e.g. frequency ID (RFID), near-field communication (NFC), etc.), and the like. Upon receiving data from and/or capturing an image of the identification card, the security module 510 may use any combination of the captured information (e.g., phot ID, name barcode, RFID, etc.) to verify the identity of the delivery person).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23. 	Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0236193, Zundel et al. (hereinafter Zundel) in view of U.S. Patent 10,482,420 Brooks et al. (hereinafter Brooks).

24. 	Regarding Claim 21, Zundel discloses A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable ([0085], the secure delivery module 415 to implement the present systems and methods may be stored within the system memory 61), when executed by the one or more computers, to cause the one or more computers to perform operations ([0085], applications can be in the form of electronic signals modulated in accordance with the application and data communication technology when accessed via a network interface (e.g., transceiver module 630, one or more antennas 635, etc.)) comprising:	 	
 	detecting a person within a threshold distance of a door ([0021], a camera sensor, a motion sensor, a proximity sensor, and/or an audio sensor, among others. [0022], the delivery person simply knocks on the door and leaves the parcel on the door step without waiting for someone to answer the door);
 	determining that there is a threshold likelihood that the person may deliver a package ([0043]-[0044], [0073]-[0076], one sensor unit 110 may monitor audio (e.g., delivery person voice, etc.), another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect a button press (e.g., delivery person entering an access code, etc.), while another sensor unit 110 ( or, in some embodiments, the same sensor unit 110) may detect images (e.g., photo, video motion detection, infrared, etc.), computing device 115, 120 may process the data received from the one or more sensor units 110 to obtain a probability of an object within an area of premises such as an object within a predetermined distance of an entrance to the premises);
 	determining, using contextual data for the package ([0065], to provide textual delivery instructions), a delivery location for the package ([0065], delivery to location X for orders placed at retailer A);
 	providing first instructions that indicate the delivery location for the package ([0065], to provide textual delivery instructions. [0076], he delivery person may be notified that the process of placing the delivery at the designated delivery location will be recorded);
 	determining, using the contextual data for the package ([0065], to provide textual delivery instructions), 
 	generating instructions to cause presentation of a user interface that indicates the delivery location for the package ([0029], secure delivery interface may request an occupant of the premises to select a delivery area (e.g., front of the house, back of the house, garage, etc.) and to specify a location within the delivery area where the parcel is to be placed by the delivery person (e.g., just inside the front door, on the left side of the garage against the wall, etc.)); and
 	providing, to a device and using the wait timer, the instructions to cause the device to present the user interface that indicates the delivery location for the package ([0054], The secure delivery options 315 may include an option to select a delivery time. For example, a purchase may choose a window of time such as a two hour window between 12:00 PM and 2:00 PM on Friday, Apr. 14, 2017. In some cases, the secure delivery options 315 may include an option to provide delivery instructions. For example, a purchaser may enter textual instructions such as “Please close the garage door when finished delivering the item inside the garage.”).
 	However, Zundel does not explicitly disclose a wait timer that indicates a recommended time period to wait before retrieving the package 
 	Brooks teaches a wait timer that indicates a recommended time period to wait before retrieving the package (Col. 4 Lines 8-11, an estimated wait time before the customer can retrieve the package from the locker can be transmitted to the customer. The customer can be informed of a time period for picking up the package from the locker)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the point of sale (POS) system as taught in Zundel to provide users with a waiting time before retrieval from a locker location as taught in Brooks for the purposes of decontaminating packages before retrieval, especially in COVID time.

25. 	Regarding Claim 22, Zundel in view of Brooks discloses The system of claim 21, 
 	Zundel discloses wherein generating the instructions to cause presentation of the user interface comprises generating instructions to cause presentation of the user interface that indicates a) the delivery location for the package, b) the wait timer, and c) a message recommending that the package be retrieved after expiration of the wait timer ([0033], the automation system may generate an alert if the automation system determines a delivery person remains inside the premises beyond a predetermined entry time period. For example, the automation system may be configured to monitor how long the delivery person maintains access to the area that is unlocked by the provided access code and if the time period exceeds a predetermined time period such as 30 seconds, then the automation system may send an alert to an occupant indicating the breach of time. [0074], when the delivery person arrives outside an expected period of time, additional verification may be requested)).

26. 	Regarding Claim 23, Zundel in view of Brooks discloses The system of claim 21, 
 	Zundel discloses wherein providing, to the device and using the wait timer, the instructions comprises:
 	waiting until the wait timer expires; and
 	after expiration of the wait timer, providing, to the device, the instructions to cause the device to present the user interface that indicates the delivery location for the package ([0074], when the delivery person arrives outside an expected period of time, additional verification may be requested).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/MICHAEL LEE/Primary Examiner, Art Unit 2422